Citation Nr: 0120470	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  93-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of service-connected chondromalacia of the 
left knee, rated as noncompensably disabling from August 13, 
1992 to June 9, 1997.

2.  Evaluation of service-connected degenerative joint 
disease of the left knee, rated as 10 percent disabling from 
June 10, 1997.

3.  Evaluation of service-connected instability of the left 
knee, rated as 10 percent disabling from June 10, 1997.

4.  Evaluation of service-connected status post injury of the 
right fourth toe, rated as noncompensably disabling from 
August 13, 1992.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1958 
to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO, in pertinent 
part, granted service connection for chondromalacia of the 
left knee and for residuals of an injury to the right fourth 
toe.  In addition, the RO assigned noncompensable ratings to 
each of these service-connected disabilities, effective from 
August 13, 1992.  

Thereafter, by a January 2001 rating action, the RO redefined 
the veteran's service-connected left knee chondromalacia as 
degenerative joint disease of the left knee and awarded a 
compensable evaluation of 10 percent for this disorder, 
effective from June 10, 1997.  Additionally, the RO assigned 
a separate 10 percent rating, effective from June 10, 1997, 
for the service-connected instability of the veteran's left 
knee.  

Thus, while the case was in appellate status the RO 
effectively increased the veteran's disability evaluation for 
the left knee disability from zero to 20 percent, effective 
in June 1997; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings") and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the questions currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with original ratings, the Board 
has characterized the issues on appeal as set forth on the 
preceding page.  


FINDINGS OF FACT

1.  All available and relevant evidence necessary for 
disposition of the increased rating issues on appeal has been 
obtained by the RO.

2.  Prior to June 10, 1997, the service-connected 
chondromalacia of the veteran's left knee was essentially 
asymptomatic.  

3.  Since June 10, 1997, the service-connected degenerative 
joint disease of the left knee has been manifested by some 
pain on the medial and lateral aspects of the left patella 
and on the medial joint line but by no significant pain on 
patellar mobility testing, a negative Lachman's test, only 
very slight limitation of motion, very minimal effusion, 
minimal to moderate crepitance, and no need for outpatient 
treatment.  

4.  Based on the clinical findings, there is evidence of 
slight, but no more than slight, left knee disability based 
on degenerative joint disease.

5.  Since June 10, 1997, the service-connected instability of 
the veteran's left knee has been no more than slight.

6.  The service-connected status post injury of the right 
fourth toe is manifested by plantar fat pad atrophy and 
metatarsalgia. 

7.  The service-connected status post injury of the right 
fourth toe is not manifested by any substantial scarring or 
x-ray evidence of arthritic changes.  

8.  Loss of the metatarsal head or malunion/nonunion of the 
tarsal or metatarsal bones has not been shown.

9.  A moderately severe foot injury has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
the left knee disability diagnosed as degenerative joint 
disease for the period from August 13, 1993 to June 9, 1997, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. § 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261 (2000); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) (Precedent Opinion of the 
General Counsel of the VA); Fenderson v. West 12 Vet. App. 
119 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for a left knee disability diagnosed as degenerative 
joint disease have not been met since June 10, 1997.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)); 38 C.F.R. § 3.102, 
3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003-5024, 5256, 5257, 
5258, 5259, 5260, 5261 (2000); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) (Precedent Opinion of the General Counsel of the 
VA); Fenderson v. West 12 Vet. App. 119 (1999).

3.  The schedular criteria for an evaluation in excess of 10 
percent for the service-connected instability of the left 
knee have not been met since June 10, 1997.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)); 38 C.F.R. § 3.102, 3.321, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2000); VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997) (Precedent Opinion of the General Counsel 
of the VA); Fenderson v. West 12 Vet. App. 119 (1999).

4.  The schedular criteria for an evaluation of 10 percent, 
but not more, for a disability of the right fourth toe have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 West Supp. 2001)); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5279, 5280, 
5281, 5282, 5283, 5284 (2000); Fenderson v. West 12 Vet. App. 
119 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claims on 
appeal have been properly developed and that no useful 
purpose would be served by remanding said issues with 
directions to provide further assistance to the veteran.  
There is no indication that additional relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the service-connected disabilities 
at issue than those already of record.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issues on 
appeal, and that the duty to assist the veteran has been 
satisfied.  

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, VA's 
duties with respect to the veteran's claim have been 
fulfilled.

The law essentially provides that VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the veteran in this case.  Specifically, 
the veteran was advised and notified of the evidence 
necessary to establish higher ratings in the July 1993 
Statement of the Case (SOC) and in the March 2001 
Supplemental Statement of the case (SSOC).  The Board finds 
that the discussions in the rating decisions, the SOC, SSOC 
and RO letters sent to the veteran in effect informed him of 
the information and evidence that would needed to 
substantiate his claims and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)).

In addition, the RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, the veteran has cited treatment that he has 
received at the VA Medical Center (VAMC) in Augusta, Georgia 
and has asked the RO to obtain these records in support of 
his increased rating claims.  Pursuant to the veteran's 
request, the RO has procured copies of records of recent 
treatment that the veteran had received at this medical 
facility.  

In fact, pursuant to the Board's September 1997 remand, the 
RO furnished the veteran and his representative a letter in 
October 1997 in which the agency asked the veteran to provide 
information regarding any more recent treatment that he has 
received for his service-connected left knee and right fourth 
toe disabilities.  The veteran failed to respond.  

Thus, the veteran has not cited any additional sources of 
recent post-service treatment for his left knee or his right 
fourth toe.  It appears, therefore, that all evidence 
identified by the veteran relative to his increased rating 
claims has been obtained and associated with the claims 
folder.  

Furthermore, the veteran has been accorded two VA 
examinations during the current appeal.  In March 1993, he 
underwent a VA general medical examination, and, more 
recently in February 2001, he was accorded a VA joints 
examination.  Consequently, the Board concludes that the RO 
has met its duty to assist the veteran in the development of 
his increased rating claims under the VCAA.  

Evidence

The veteran was discharged from active military duty in July 
1977.  From April to July 1991, he was hospitalized at a 
military hospital for treatment of chronic gastrointestinal 
bleeding and external hemorrhoids.  A physical examination 
conducted during this hospitalization demonstrated, with 
respect to the veteran's extremities, no clubbing, no 
cyanosis, and 1+ pedal edema.  A VA evaluation, completed in 
December 1991, reflected intact pulses and full range of 
motion of the veteran's extremities without clubbing, 
cyanosis, or edema.  

In March 1993, the veteran underwent a VA general medical 
examination.  According to the report of this evaluation, the 
veteran informed the examiner that, in 1962, he sustained a 
near amputation of the fourth toe of his right foot when this 
extremity was struck by a buffering machine.  The veteran 
stated that his toe was sewn back on his right foot.  He 
described intermittent pain along the plantar aspect of the 
base of the toe, with precipitation of such pain with weather 
changes.  Additionally, the veteran reported that, in 1966, 
he was diagnosed with chondromalacia.  At the time of the 
post-service VA examination, the veteran complained of 
frequent popping, stiffening, and pain on walking or 
prolonged standing.  

A physical evaluation demonstrated full range of motion, some 
mild crepitance, and no anterior-posterior or lateral 
instability of the veteran's left knee, as well as fibrous 
tissue development at the base of the fourth toe of his right 
foot with no gross deformity of the toe and a small 
(approximately one centimeter) scar in the intertriginous 
area between the fourth and third toes.  In pertinent part, 
the examiner provided impressions of a history of 
chondromalacia of the left knee and status post near 
amputation injury of the right fourth toe with probable 
post-traumatic osteoarthritis.  

Based on this evidence, the RO, by a June 1993 rating action, 
granted service connection for a history of chondromalacia of 
the left knee and for status post injury of the right fourth 
toe.  Additionally, the RO assigned noncompensable ratings to 
each of these service-connected disabilities, effective from 
August 13, 1992.  

The noncompensable rating assigned to the veteran's 
service-connected right fourth toe disability has remained in 
effect since then.  However, as the Board has previously 
discussed, by a January 2001 rating action, the RO redefined 
the veteran's service-connected left knee chondromalacia as 
degenerative joint disease of the left knee and awarded a 
compensable evaluation of 10 percent to this disorder, 
effective from June 10, 1997.  Additionally, the RO assigned 
a separate 10 percent rating, effective from June 10, 1997, 
for the service-connected instability of the veteran's left 
knee.  The confirmation of the noncompensable rating for the 
veteran's service-connected right fourth toe disability as 
well as the grant of increased ratings for his 
service-connected left knee disabilities were based upon 
pertinent evidence received at the RO after the initial 
grants of service connection in June 1993.  

In particular, throughout the current appeal, the veteran has 
asserted that his service-connected right fourth toe and left 
knee disabilities have worsened in severity.  He has not 
provided any more specific contentions regarding these 
claims.  

X-rays taken of the veteran's left knee in March 1993 showed 
no bony or soft tissue abnormality.  X-rays taken of his 
right foot at the same time reflected normal bony structures 
and soft tissues as well as normally maintained joint spaces.  

In September 1993, the veteran sought treatment at a VA 
facility for complaints of right foot pain.  He was noted to 
be walking on the inner aspect of his right foot.  On 
physical examination, he demonstrated tender plantar 
fasciitis.  The examining doctor rendered a diagnosis of 
plantar fasciitis.

During a March 1995 VA hospitalization for treatment for 
gastrointestinal bleeding and anemia, the veteran was 
accorded a physical examination which demonstrated no edema 
and 2+ pulses of his extremities.  Thereafter, in October 
1995, the veteran was again hospitalized at a VA medical 
facility for treatment of lower gastrointestinal bleeding and 
iron deficiency anemia.  A physical examination conducted 
during that hospitalization demonstrated no cyanosis, 
clubbing, or edema of the veteran's extremities.  

During a February 1996 VA hospitalization for chronic lower 
gastrointestinal bleeding, the veteran was accorded a 
physical examination which demonstrated no edema of his 
extremities.  At a VA hospitalization for treatment for 
anemia in the following month, a physical examination 
reflected a trace of pretibial edema of the veteran's 
extremities without tenderness.  During an April 1996 VA 
hospitalization for anemia, a physical examination indicated 
2+ pulses bilaterally and no cyanosis, clubbing, or edema of 
the veteran's extremities.  

A VA evaluation subsequently completed on June 10, 1997 
demonstrated pain and instability of the veteran's left knee.  
Full range of motion of all extremities, no joint effusion, 
and patellar reflexes of 3+/4+ bilaterally were also shown.  

Thereafter, in February 2001, the veteran was accorded a VA 
joints examination.  This evaluation demonstrated, with 
respect to the veteran's left knee, laxity with varus/valgus 
stress.  The examiner explained that "there is a normal end 
point" of the laxity shown, that "the contralateral knee 
has the exact same amount of laxity," and that the laxity in 
both knees appear[ed] . . . to be within the normal range."  
Further evaluation of the veteran's left knee indicated range 
of motion from 0 to 120 degrees, a negative Lachman's test, 
very minimal effusion, minimal to moderate crepitance with 
patellar mobility testing, no significant pain on patellar 
mobility testing, and some pain on the medial and lateral 
aspects of the patella and on the medial joint line.  
Examination of the veteran's right fourth toe demonstrated no 
scar, no surgical incision, pain with palpation of the fourth 
metatarsal head on the plantar aspect, and plantar fat pad 
atrophy.  

X-rays taken of the veteran's left knee showed degenerative 
disease, fluid, and evidence of old Osgood-Schlatter's 
disease.  X-rays taken of the veteran's right foot revealed 
degenerative enthesopathy at the attachment of the plantar 
aponeurosis inferior aspect os calcis and the aponeurosis, a 
small ossicle in the latter, a well-preserved longitudinal 
arch, minimal degenerative disease in the metatarsal 
phalangeal joint of the great toe, no calcification of the 
blood vessels indicative of diabetes, and no metallic foreign 
bodies.  There were no findings relating to the fourth toe.

With respect to the veteran's left knee, the examiner 
provided an impression of a history of chondromalacia with 
instability.  The examiner expressed his opinion that the 
veteran has some laxity with varus/valgus stress, but that 
the laxity is very comparable to the contralateral leg and 
appears to be within the normal range limit for a person of 
the veteran's age.  

Additionally, with respect to the veteran's right fourth toe, 
the examiner provided an impression of a history of a right 
fourth toe injury.  The examiner explained that the 
evaluation demonstrated evidence of plantar fat pad atrophy 
and metatarsalgia on the fourth toe and no evidence of 
substantial scarring, previous laceration, or trauma.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

As the Board noted in the Introduction portion of this 
decision, because the veteran in the present case has 
appealed from an initial award, consideration will be given 
to whether a compensable rating for the service-connected 
chondromalacia of his left knee is warranted for the period 
from August 13, 1992 to June 9, 1997; whether a disability 
rating greater than 10 percent for the service-connected 
degenerative joint disease of his left knee is warranted 
since June 10, 1997; whether a disability rating greater than 
10 percent for the service-connected instability of his left 
knee is warranted since June 10, 1997; and whether a 
compensable disability rating for the service-connected 
status post injury of his right fourth toe is warranted since 
August 13, 1992.  See Fenderson v. West, 12 Vet. App. 119 
(1999) ("staged ratings" must be considered when the appeal 
is from an original award).  

Left Knee

From August 13, 1992 to June 9, 1997, the RO assigned a 
noncompensable disability rating for the service-connected 
chondromalacia of the veteran's left knee in accordance with 
the criteria set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5003.  Since 
June 10, 1997, the RO has assigned a 10 percent disability 
rating for the service-connected degenerative joint disease 
of the veteran's left knee in accordance with the criteria 
set forth in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 5003.  

According to this particular Diagnostic Code, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).

Since June 10, 1997, the RO has assigned a 10 percent 
disability rating for the service-connected instability of 
the veteran's left knee in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Code 5257.  According to this particular 
Diagnostic Code, evidence of slight recurrent subluxation or 
lateral instability of the knee is necessary for the 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  Evidence of moderate 
recurrent subluxation or lateral instability of this joint 
will result in the grant of a 20 percent disability rating.  
Id.  Evidence of severe recurrent subluxation or lateral 
instability of the knee warrants a 30 percent disability 
evaluation.  Id.  

According to the Diagnostic Code which rates impairment 
resulting from limitation of flexion of the leg, evidence 
that flexion of the leg is limited to 60 degrees will result 
in the assignment of a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Evidence that flexion 
of the leg is limited to 45 degrees warrants the award of a 
10 percent disability rating.  Id.  Evidence of limitation of 
flexion of the leg to 30 degrees is necessary for the grant 
of a 20 percent disability evaluation.  Id.  Evidence that 
flexion of the leg is limited to 15 degrees will result in 
the assignment of a 30 percent disability rating.  Id.  

According to the Diagnostic Code which evaluates impairment 
resulting from limitation of extension of the leg, evidence 
that extension of the leg is limited to 5 degrees warrants 
the assignment of a noncompensable rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2000).  Evidence that 
extension of the leg is limited to 10 degrees will result in 
the award of a 10 percent disability evaluation.  Id.  
Evidence of limitation of extension of the leg to 15 degrees 
warrants the grant of a 20 percent disability rating.  Id.  
Evidence of limitation of flexion of the leg to 20 degrees is 
necessary for the award of a 30 percent disability 
evaluation.  Id.  Evidence of limitation of extension of the 
leg to 30 degrees will result in the assignment of a 
40 percent disability rating.  Id.  Evidence of limitation of 
extension of the leg to 45 degrees warrants the grant of a 
50 percent disability evaluation.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Codes 5260 and 5261 contemplate 
limitation of motion of the knee (specifically limitation of 
flexion and extension of this joint).  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered by any examiner charged with evaluating the 
veteran's disability.  Specifically, when a Diagnostic Code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  

The Board notes that several diagnostic codes pertaining to 
the knee are not applicable in this case.  The veteran does 
not have ankylosis of his left knee; accordingly, an 
evaluation under Diagnostic Code 5256 is not appropriate. 
Review of the medical evidence of record indicates that 
Diagnostic Code 5259 is not for application because the 
veteran has not undergone removal of the semilunar cartilage.  
As there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," and left knee 
effusion, Diagnostic Code 5258 is not for application.


A.  Rating for Chondromalacia of the Left Knee From 
August 13, 1992 to June 9, 1997.

The Board acknowledges that, prior to June 10, 1997, the 
veteran complained of frequent left knee popping, stiffening, 
and pain on walking or prolonged standing.  Significantly, 
however, the pertinent medical evidence dated prior to 
June 10, 1997 failed to demonstrate evidence of pathology 
sufficient to warrant a compensable disability rating.  

In particular, the March 1993 VA general medical examination 
reflected some mild crepitance of the veteran's left knee but 
full range of motion, no anterior-posterior or lateral 
instability, and no radiographic evidence of bony or soft 
tissue abnormality of this joint.  The examiner who conducted 
this evaluation provided an impression of only a history of 
chondromalacia of the left knee.  Subsequent VA 
hospitalizations for unrelated disorders, dated from March 
1995 to April 1996, included physical examinations which 
essentially demonstrated 2+ pulses but no cyanosis, clubbing, 
or edema of the veteran's extremities.  During these six 
hospitalizations, the veteran voiced no complaints relating 
to his left knee and there were no clinical findings 
pertaining to the left knee.  The discharge note from the 
June 1995 hospitalization for gastrointestinal bleeding 
specifically states that the veteran did "not have any other 
complaints except for chronic back pain."

Clearly, this evidence presents a picture of essentially 
negative symptomatology of the veteran's left knee prior to 
June 10, 1997.  Consequently, the Board must conclude that 
the preponderance of the evidence is against the claim for a 
compensable disability rating for the service-connected 
chondromalacia of the veteran's left knee for the period from 
August 13, 1992 to June 9, 1997.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  This compensable rating claim 
must, therefore, be denied.  



B.  Rating for Degenerative Joint Disease of the Left Knee 
Since June 10, 1997.

The Board acknowledges that, since June 10, 1997, some 
symptomatology associated with the service-connected 
degenerative joint disease of the veteran's left knee has 
been shown.  In particular, the Board notes that the VA 
evaluation completed on June 10, 1997 demonstrated left knee 
pain and 3+/4+ patellar reflexes bilaterally.  However, the 
veteran had full range of motion and no effusion of this knee 
joint.  

Additionally, the February 2001 VA joints examination 
demonstrated, with respect to the veteran's left knee, a 
range of motion from 0 to 120 degrees, a negative Lachman's 
test, very minimal effusion, minimal to moderate crepitance 
with patellar mobility testing, no significant pain on 
patellar mobility testing, and some pain on the medial and 
lateral aspects of the patella and on the medial joint line.  
X-rays taken of the veteran's left knee showed degenerative 
disease, fluid, and evidence of old Osgood-Schlatter's 
disease.  

As the Board has discussed in this decision, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  The recent medical evaluations in the present case 
demonstrate very slight limitation of motion of the veteran's 
left knee that is not at a compensable level.  See, 38 C.F.R. 
§ 4.71, Plate II and § 4.71a, Diagnostic Codes 5260 and 5261 
(2000).  Consequently, a 10 percent rating is for application 
for the degenerative joint disease of the veteran's left knee 
since June 10, 1997.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  

Significantly, a disability rating greater than 10 percent 
cannot be awarded for the degenerative joint disease of the 
veteran's left knee after June 10, 1997.  As the Board has 
discussed, the recent VA joints examination demonstrated very 
slight range motion of the veteran's left knee that is not at 
a compensable level.  Consequently, a disability rating 
greater than 10 percent since June 10, 1997 for the 
degenerative joint disease of the veteran's left knee, 
pursuant to the diagnostic codes which evaluate impairment 
resulting from limitation of flexion or limitation of 
extension of the leg, is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2000).  

Moreover, in the present case, there is no suggestion of 
disabling problems that have resulted from disuse of the 
veteran's left knee.  The Board acknowledges the recent 
examination finding of some pain on the medial and lateral 
aspects of the veteran's left patella and on his medial joint 
line.  Significantly, however, the examiner specifically 
stated that the evaluation showed no significant pain on 
patellar mobility testing.  Furthermore, only very slight 
limitation of motion, very minimal effusion, and minimal to 
moderate crepitance of the veteran's left knee, as well as a 
negative Lachman's test, were shown at this examination.  

In view of the lack of evidence showing a recent need for 
treatment of the service-connected degenerative joint disease 
of the veteran's left knee disability, the Board gives 
significant weight to the recent medical conclusions as to 
the extent of disability caused by the veteran's symptoms.  
To assign an increased rating based on greater limitation of 
flexion or extension than shown on examination merely because 
the veteran has reported problems such as pain on use would 
render the examiner's findings and conclusions unnecessary.  
It does not appear that this is the result contemplated by 
the process mandated by DeLuca, or contemplated by 
regulation.  The Board concludes, therefore, that a 
disability rating greater than 10 percent for the 
service-connected degenerative joint disease of the veteran's 
left knee since June 10, 1997 based upon any functional 
impairment he may experience in this joint due to pain on 
use, etc., cannot be awarded.  See 38 C.F.R. § 4.40 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Thus, the Board must conclude that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability evaluation greater than 10 percent after June 10, 
1997 for the service-connected degenerative joint disease of 
his left knee.  This increased rating claim must, therefore, 
be denied.  

C.  Rating for Instability of the Left Knee Since June 10, 
1997.

Since June 10, 1997, some instability of the veteran's left 
knee has been shown.  Specifically, a VA evaluation completed 
on June 10, 1997 demonstrated instability of the veteran's 
left knee.  Furthermore, the VA joints examination 
subsequently conducted in February 2001 demonstrated, with 
respect to the veteran's left knee, laxity with varus/valgus 
stress.  The examiner explained that "there is a normal end 
point" of the laxity shown, that "the contralateral knee 
has the exact same amount of laxity," and that the laxity in 
both knees appear[ed] . . . to be within the normal range."  
The examiner provided an impression of a history of 
chondromalacia with instability and expressed his opinion 
that the veteran has some laxity with varus/valgus stress, 
but that the laxity is very comparable to the contralateral 
leg and appeared to be within the normal range limit for a 
person of the veteran's age.  

These recent medical records reflect that, although the 
veteran has some laxity in his left knee, such symptomatology 
is within normal limits.  Clearly, this medical conclusion 
does not support a finding of more than slight recurrent 
subluxation or slight lateral instability of the veteran's 
left knee.  Without competent evidence of greater than slight 
recurrent subluxation or lateral instability, a disability 
rating greater than 10 percent for the service-connected 
instability of the veteran's left knee disability cannot be 
awarded.  See 38 C.F.R. § 4.71a, Code 5257 (2000).  The Board 
must conclude that the preponderance of the evidence is 
against the claim for a disability rating greater than 
10 percent for the service-connected instability of the 
veteran's left knee since June 10, 1997.  This increased 
rating claim must, therefore, be denied.  

Right Fourth Toe

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

Since August 13, 1992, the RO has assigned a noncompensable 
disability rating for the service-connected status post 
injury of the veteran's right fourth toe.  The March 1993 VA 
general medical examination demonstrated fibrous tissue 
development at the base of the fourth toe of the veteran's 
right foot, no gross deformity of the toe, and a small 
(approximately one centimeter) scar in the intertriginous 
area between his fourth and third toes.  X-rays taken of the 
veteran's right foot reflected normal bony structures and 
soft tissues as well as normally maintained joint spaces.  

In September 1993, the veteran sought treatment at a VA 
facility for complaints of right foot pain.  He was noted to 
be walking on the inner aspect of his right foot.  On 
physical examination, he demonstrated tender plantar 
fasciitis and a diagnosis of plantar fasciitis was rendered.  
Subsequent VA hospitalizations for unrelated disorders, dated 
from March 1995 to April 1996, included physical examinations 
which essentially demonstrated 2+ pulses but no cyanosis, 
clubbing, or edema of the veteran's extremities without any 
findings relating to the right fourth toe.

The VA joints examination subsequently conducted in February 
2001 demonstrated, with respect to the veteran's right fourth 
toe, no scar, no surgical incision, pain with palpation of 
the fourth metatarsal head on the plantar aspect, and plantar 
fat pad atrophy.  X-rays taken of the veteran's right foot 
revealed no pathology specifically associated with his right 
fourth toe.  The examiner provided an impression of a history 
of a right fourth toe injury and explained that the 
evaluation demonstrated plantar fat pad atrophy and 
metatarsalgia of the fourth toe but no substantial scarring, 
previous laceration, or trauma.

In reference to joints in general, the Board must consider, 
in assessing the extent of a joint disability, such factors 
as limitation of or excessive motion, weakened motion, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing should be considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The appellant's right fourth toe disability has been rated 
under Diagnostic Code 5284, foot injuries, other.  Under 
Diagnostic Code 5284, a moderate injury of the foot warrants 
a 10 percent evaluation; a moderately severe injury to the 
foot warrants a 20 percent evaluation; and a severe injury to 
the foot warrants a 30 percent evaluation.  If there is 
actual loss of use of the foot, a 40 percent evaluation is 
provided. 

The appellant's disability could also be considered under 
Diagnostic Code 5283, which pertains to the evaluation of the 
malunion or nonunion of the tarsal or metatarsal bones.  
Under Diagnostic Code 5283, a 10 percent evaluation is 
warranted if the malunion or nonunion is moderate in nature.  
A 20 percent evaluation is warranted if the disorder is 
moderately severe, and a 30 percent evaluation is provided if 
the disorder is severe.  Again, if there is actual loss of 
use of the foot, a 40 percent evaluation is provided.  
However, in this case, there is no radiographic evidence of 
any malunion or nonunion of the tarsal or metatarsal bones.  
Therefore, Diagnostic Code 5283 is not for application in 
this case.

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the availability of a separate rating 
under Diagnostic Code 5003/5010 and the applicability of 
sections 4.40, 4.45, and 4.59 depend upon the manifestations 
compensated under Diagnostic Code 5284.  It is noted that 
Diagnostic Code 5284 does not contemplate limitation of 
motion.  However, VA's General Counsel has held that 
depending on the nature of the foot injury, Diagnostic Code 
5284 (foot injuries) may involve limitation of motion and 
would require consideration of 38 C.F.R. §§ 4.40, 4.45.  
VAOPGCPREC 9-98.

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Codes 5010-5003 provide that arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Codes 5276 et seq.), and that limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  However, in this case, there is no X-ray evidence of 
arthritis or degenerative changes of the right fourth toe.  
Consequently, assigning a separate rating under Diagnostic 
Code 5003 is not appropriate.  38 C.F.R. § 4.14 (the 
evaluation of the same disability under different criteria is 
to be avoided).

The Board has considered the schedular provisions relating to 
scars.  Under Diagnostic Code 7803, a 10 percent evaluation 
is assigned for a superficial scar which is poorly nourished 
with repeated ulceration. Under Diagnostic Code 7804, a 10 
percent evaluation is assigned for superficial scars which 
are tender and painful on objective demonstration. Diagnostic 
Code 7805 provides that other scars are rated on limitation 
of function of the part affected.  However, none of these 
Diagnostic Codes are for application because no such scar of 
the right fourth toe has been clinically demonstrated.

The applicable regulations contain a number of schedular 
provisions relating to the feet.  The Board observes that 
among those generally applicable to the feet is Diagnostic 
Code 5279 (pertaining to metatarsalgia).  The Board 
acknowledges that there is recent medical evidence that 
indicates that the service-connected status post injury of 
the veteran's right fourth toe is manifested by plantar fat 
pad atrophy and metatarsalgia of the fourth toe.  Therefore, 
the Board finds that a compensable rating of 10 percent for 
this service-connected disability is warranted under 
Diagnostic Code 5279 (pertaining to metatarsalgia).  Thus the 
issue of whether the veteran is entitled to an evaluation in 
excess of 10 percent must be answered.

Diagnostic Codes 5280 (pertaining to unilateral hallux 
valgus), 5281 (pertaining to hallux rigidus), and 5282 
(pertaining to hammer toes) are not for application in this 
case because the maximum evaluation afforded by each of them 
is 10 percent.

Under Diagnostic Code 5284, the appellant would be entitled 
to an increased rating if his second left toe disability were 
moderately severe or severe.  There are no post-service 
clinical treatment findings referable to the toe disability 
other than the plantar fasciitis noted in the September 1993 
visit.  There is no persuasive evidence of a moderately 
severe foot injury.

Given that a 10 percent rating is warranted for "moderate" 
disability, and because a higher rating is not warranted 
unless there is "moderately severe" disability, the Board 
finds that the appellant's problems with the right fourth toe 
are best approximated by the 10 percent rating.  Diagnostic 
Code 5284.

However, given the nature of the appellant's disability, it 
can be argued that pain on use is involved.  The Board finds 
that the 10 percent rating assigned under Diagnostic Code 
5279 contemplates pain.  The rating of 10 percent assigned by 
this decision reflects the extent of the appellant's pain and 
the related functional impairment that he experiences as a 
consequence during, for example, walking or weightbearing.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59.

The Board also considered the provisions of Diagnostic Code 
5172 that provide for a 20 percent evaluation for the 
amputation of one or two toes with the removal of the 
metatarsal head.  Significantly, however, the level of 
disability manifested by the appellant has never been 
analogous to that expected with amputation of the toe with 
removal of the metatarsal head.  Since Diagnostic Code 5172 
provides for a noncompensable evaluation where there is 
amputation of two toes, other than the great, without 
metatarsal involvement, the appellant could not be awarded an 
increased evaluation under this Diagnostic Code because he 
has not experienced the loss of the metatarsal head.  

There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the right fourth 
toe disability than that commensurate with the 10 percent 
rating assigned by this decision.  Therefore, the regular 
schedular standards, with the 10 percent evaluation currently 
assigned, adequately compensate appellant for any adverse 
industrial impact caused by his left second toe disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

Because this is an appeal from the initial rating for the 
right second toe disability, the Board has considered whether 
a "staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating.


ORDER

A compensable disability rating for chondromalacia of the 
left knee for the period from August 13, 1992 to June 9, 1997 
is denied.  

A disability rating greater than 10 percent for degenerative 
joint disease of the left knee since June 10, 1997 is denied.  

A disability rating greater than 10 percent for instability 
of the left knee since June 10, 1997 is denied.

A disability evaluation of 10 percent, but not more, for the 
appellant's right fourth toe is granted, subject to 
regulations pertinent to the distribution of monetary awards.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals


 

